DETAILED ACTION
This office action is in response to amendment filed on 06/28/2022. This action is made Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. JP2017-095882, filed on 05/12/2017 has been provided in the present application.  

	
Response to Amendment
The amendment filed on 06/28/2022 has been entered. Claims 1, 3 – 11, 13 - 15 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1, 11 have been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

		
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
As per claim 1:
Line 2 – 3, “an information acquisition unit that collects abnormality information relevant to an abnormality…”
Line 5 – 6, “a determination unit that identifies a source of generation of the abnormality…”
Line 8 – 9, “a spread prevention processing unit that executes a spread prevention process …”
Claim 2, line 2 – 3, “the determination unit identifies the source of generation of the abnormality…”
Claim 3, line 6 – 7, “a driving mode decision unit that extracts a candidate for a driving mode…”
Claim 4, line 3 – 4, “the driving mode decision unit migrates the current driving mode to a safe specific driving mode …”
Claim 5, line 2 – 3; claim 6, line 2 – 3, claim 7, line 2 – 3, “the information acquisition unit collects the abnormality information…”
Claim 8, line 2 – 3, “the determination unit identifies the source of generation and the spread destination candidate relevant to the abnormality”
Claim 9, line 2 – 3; claim 10, line 2 – 3, “the spread prevention processing unit calculates an allowed time in consideration of an influence on real-time control of the vehicle”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “information acquisition unit”, “determination unit”, “spread prevention processing unit”, “driving mode decision unit” are described as being directed by a CPU. (Specification, [Par. 0024], “the information acquisition unit 120, the determination unit 130, the driving mode candidate extraction unit 140, the spread prevention processing unit 150, and the driving mode decision unit 160 are realized in such a manner that the CPU 11 develops a predetermined program stored in the ROM of the memory 12 to the RAM of the memory 12 and executes the same.”)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5 – 6, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno. Kouji (Publication No. US 20130253756 A1; hereafter Matsuno) in view of Araki et al. (Publication No. US 20190067933 A1; hereafter Araki) in further view of Teramoto et al. (Publication No. US 20190081970 A1; hereafter Teramoto).
Regarding to claim 1, Matsuno teaches An information processing device included in an in-vehicle system of a vehicle, the device comprising: 
	an information acquisition unit that collects abnormality information relevant to an abnormality that has occurred in the vehicle; ( [Par. 0014], “a fault diagnosis function, and in the case where an abnormality occurs in a sensor, a switch, or the like for input signals which are used in the engine control unit 11, or an output signal for a preset input signal is not obtained, the engine control unit 11 detects an abnormality of the engine control unit 11 itself” wherein the “fault diagnostic function” is realized by each of the control unit and reads on the “information acquisition unit.” This is interpreted as the “fault diagnostic function” monitors input signal and output signal of sensors and switches to detect abnormality.  The “input/output signals of sensors and switches” reads on the “abnormality information.” The “fault diagnostic function” not only detect abnormality of the engine control unit, but also detect abnormality of other control units (refer to [Par. 0014 – 0020])).
a determination unit that identifies a source of generation of the abnormality that has occurred on the basis of the abnormality information; ([Par. 0008], “an abnormality detection unit configured to detect a control unit having an abnormality out of the control units”)

Matsuno teaches to change driving mode of the vehicle when a specific control unit is detected as being abnormal to maintain safety driving ([Par. 0022 – 0036]), but does not explicitly disclose to perform a spread prevention process in which a predetermined function of a target identified by the determination unit as the source of the generation of the abnormality is restricted, including outputting a command to turn off power to the target.

However, Araki teaches a spread prevention process in which a predetermined function of a target identified by the determination unit as the source of the generation of the abnormality is restricted, including outputting a command to turn off power to the target. ([Par. 0040 – 0042], “when an abnormality such as a ground fault or an overcurrent occurs on the downstream side of the power supply circuits 1and 2 (13a and 13b), the abnormality is detected in a controller 13j, which governs feedback control of the step-down chopper circuit, and by the switching element 13d being held in a shut-off state, the switching element 13d, which is used in a power chopping application of the step-down chopper circuit at a time of normal operation, can also be used as relay means… The CPUs 10a and 10b of FIG. 2 can ascertain each other's operating condition with respect to computation details of the other CPU, for example, information input from the sensors or the like, details of an abnormality detected in the system, or a control amount, via a communication line 14.Because of this, each CPU can recognize the existence or otherwise of an abnormality in the system of the other CPU, and can also control so as to vary the control amount of the CPU itself when, for example, there is an abnormality in the system of the other CPU. In the same way, the inverter circuits 3a and 3b corresponding to the drive units can detect an abnormality or the like of each switching element in the inverter circuits 3a and 3b, and furthermore, in the coil windings of the motor 2, by voltage, current, or the like, differing from a control command being monitored by the CPUs 10a and 10b. For example, when an abnormality on the inverter circuit 3a side is detected, the CPU 10a outputs a control command so as to shut off the power supply switching element 5b, which is relay means, when the abnormality affects the inverter circuit 3b side. The power supply switching element 5b is turned off by the command, whereby the power supply to the motor 2 is interrupted.” This is interpreted as when an abnormality is detected, the control unit sends a command to shutoff power of the target to isolate it.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Matsuno to incorporate the teaching of Araki. The modification would have been obvious because by performing the spread prevention process to isolate the function that has abnormality, it allows “control as a device can be continued even when an abnormality occurs in a system circuit in one portion, it does not happen that a function suddenly ceases to act due to an abnormality while a vehicle is being driven, and safety of the vehicle can be secured.” (Araki, [Par. 0054])

	The combination of Matsuno and Araki teach to determine the source of abnormality and restrict operation of infected functions as described above but does not explicitly disclose a spread destination candidate to which the abnormality possibly spreads on the basis of the abnormality information and a predetermined function of the spread destination candidate are restricted.

	However, Teramoto teaches a spread destination candidate to which the abnormality possibly spreads on the basis of the abnormality information and a predetermined function of the spread destination candidate are restricted. ([Par. 0065], “when detecting an event or the like related to a target-type attack and an APT attack, the specifying device 10 can specify not only a detected terminal but also a terminal which becomes a route to the detected terminal and a candidate for a terminal of hacking/infection spread destination, which makes it possible to perform monitoring enhancement, communication restriction, and communication shut-down, etc. on these terminals.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Matsuno and Araki to incorporate the teaching of Teramoto. The modification would have been obvious because by identifying and restricting candidate modules that can be affected by the abnormality, it allows the system to isolate the affected modules and prevent a more severe threat. 


Regarding to claim 3, the combination of Matsuno, Araki and Teramoto teach the system of claim 1.
Matsuno further teaches wherein for each of a plurality of driving modes included in the vehicle, driving mode switching information showing an constitutional element necessary for each driving mode is stored, (Figure 3, [Par. 0042], “the driving modes corresponding to the control
units which have previously set abnormality flags FE, FT, FB, FST, FSU, FSA are read with reference
to a predefined mapping table as illustrated in FIG. 3” wherein figure 3 indicates a stored table showing necessary elements for each driving mode”)  and 
	wherein a driving mode decision unit that extracts a candidate for a driving mode that can be used even when the abnormality has occurred in the target identified by the determination unit on the basis of the driving mode switching information and decides a 55migration destination of the driving mode on the basis of the extracted candidate is further provided. ([Par. 0008], “a driving mode execution unit configured to select and execute a driving mode stored in the driving mode storage unit in the case where the abnormality detection unit detects a control unit having an abnormality” wherein the “driving mode execution unit” reads on the “driving mode decision unit.” This is interpreted as the “driving mode execution unit” decides a driving mode that has the least influenced by the abnormal control unit, and switches the driving mode to the candidate driving mode)

Regarding to claim 5, the combination of Matsuno, Araki and Teramoto teach the system of claim 1.
Matsuno further teaches wherein the information acquisition unit collects the abnormality information from the information processing device of itself or other information processing devices included in the in-vehicle system. 
([Par. 0014], “a fault diagnosis function, and in the case where an abnormality occurs in a sensor, a switch, or the like for input signals which are used in the engine control unit 11, or an output signal for a preset input signal is not obtained, the engine control unit 11 detects an abnormality of the engine control unit 11 itself.” This is interpreted as the “fault diagnostic function” monitors input signal and output signal of sensors and switches to detect abnormality.  The “input/output signals of sensors and switches” reads on the “abnormality information.” The “fault diagnostic function” not only detect abnormality of the engine control unit, but also detect abnormality of other control unit (refer to [Par. 0014 – 0020])).

Regarding to claim 6, the combination of Matsuno, Araki and Teramoto teach the system of claim 1.
Matsuno further teaches wherein the information acquisition unit collects the abnormality information from a plurality of information processing devices mounted in the vehicle or an external information processing device connected through a network. 
([Par. 0008], “An aspect of the present invention provides a vehicle control system including: a plurality of control units mounted in a vehicle; an abnormality detection unit configured to detect a control unit having an abnormality out of the control units”

([Par. 0014], “The engine control unit 11 has a fault diagnosis function, and in the case where an abnormality occurs in a sensor, a switch, or the like for input signals which are used in the engine control unit 11, or an output signal for a preset input signal is not obtained, the engine control unit 11 detects an abnormality of the engine control unit 11 itself.” The “fault diagnostic function” not only detect abnormality information of the engine control unit, but also detect abnormality of other control unit (refer to [Par. 0014 – 0020])).


Regarding to claim 8, the combination of Matsuno, Araki and Teramoto teach the system of claim 1. 
Teramoto further teaches wherein the determination unit identifies the source of generation and the spread destination candidate relevant to the abnormality that has occurred by targeting a device or a function. ([Par. 0065], “when detecting an event or the like related to a target-type attack and an APT attack, the specifying device 10 can specify not only a detected terminal but also a terminal which becomes a route to the detected terminal and a candidate for a terminal of hacking/infection spread destination, which makes it possible to perform monitoring enhancement, communication restriction, and communication shut-down, etc. on these terminals.”)

Claim 11 describes limitations for a method that has substantially same scope as the system of claim 1. Therefore, claim 11 is rejected under 35 USC § 103 for the same reason as described in claim 1 above.
Claim 13 describes limitations for a method that has substantially same scope as the system of claim 3. Therefore, claim 13 is rejected under 35 USC § 103 for the same reason as described in claim 3 above.


Claims 4, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuno, Araki and Teramoto in view of Asakura et al (Publication No. US 20180194364 A1; hereafter Asakura).

Regarding to claim 4, the combination of Matsuno, Araki and Teramoto teach the system of claim 3.
Matsuno further teaches extracts a candidate for a driving mode that can be used even when the abnormality has occurred in the target identified by the determination unit on the basis of the driving mode switching information to decide a migration destination of the driving mode again on the basis of the extracted candidate. ([Par. 0008], “a driving mode execution unit configured to select and execute a driving mode stored in the driving mode storage unit in the case where the abnormality detection unit detects a control unit having an abnormality” wherein the “driving mode execution unit” reads on the “driving mode decision unit.” This is interpreted as the “driving mode execution unit” decides a driving mode that has the least influenced by the abnormal control unit, and executes the candidate driving mode)

	The combination of Matsuno, Araki and Teramoto do not explicitly disclose wherein in the case where the abnormality has occurred, the driving mode decision unit migrates the current driving mode to a safe specific driving mode.

	However, Asakura teaches wherein in the case where the abnormality has occurred, the driving mode decision unit migrates the current driving mode to a safe specific driving mode ([0013], “when the specific abnormal state is detected by the abnormality detection unit, the changing unit may cause the travel control unit to execute control for starting a process of switching from the automatic driving mode to the manual driving mode in the control switching unit so that the switching process is completed within a predetermined control transition period” where this is interpreted as when abnormality is detected, the vehicle automatically switch from automatic driving mode to the manual mode as a predetermined safe driving mode).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Matsuno, Araki and Teramoto to incorporate the teaching of Asakura. The modification would have been obvious because in a case when an abnormality is detected but the driving mode control unit has not extracted a candidate for an alternate driving mode, it can put the vehicle in danger. By immediately switching to a predetermined safe driving mode after an abnormality is detected, it allows the vehicle to maintain safety until the driving mode control unit has extracted a safe driving mode. 

Regarding to claim 9, the combination of Matsuno, Araki and Teramoto teach the system of claim 1.
Araki further teaches extracts a target for which the spread prevention process can be executed among those identified by the determination unit, and executes the spread prevention process for the extracted target. (([Par. 0040 – 0042], “when an abnormality such as a ground fault or an overcurrent occurs on the downstream side of the power supply circuits 1and 2 (13a and 13b), the abnormality is detected in a controller 13j, which governs feedback control of the step-down chopper circuit, and by the switching element 13d being held in a shut-off state, the switching element 13d, which is used in a power chopping application of the step-down chopper circuit at a time of normal operation, can also be used as relay means… The CPUs 10a and 10b of FIG. 2 can ascertain each other's operating condition with respect to computation details of the other CPU, for example, information input from the sensors or the like, details of an abnormality detected in the system, or a control amount, via a communication line 14.Because of this, each CPU can recognize the existence or otherwise of an abnormality in the system of the other CPU, and can also control so as to vary the control amount of the CPU itself when, for example, there is an abnormality in the system of the other CPU. In the same way, the inverter circuits 3a and 3b corresponding to the drive units can detect an abnormality or the like of each switching element in the inverter circuits 3a and 3b, and furthermore, in the coil windings of the motor 2, by voltage, current, or the like, differing from a control command being monitored by the CPUs 10a and 10b. For example, when an abnormality on the inverter circuit 3a side is detected, the CPU 10a outputs a control command so as to shut off the power supply switching element 5b, which is relay means, when the abnormality affects the inverter circuit 3b side. The power supply switching element 5b is turned off by the command, whereby the power supply to the motor 2 is interrupted.” This is interpreted as when an abnormality is detected, the control unit sends a command to prevent the spread of the target by shutting off power of the target.)


The combination of Matsuno, Araki and Teramoto do not explicitly disclose to calculate an allowed time in consideration of an influence on real-time control of the vehicle and the execution of the spread prevention process to be within the allowed time. 

However, Asakura teaches to calculate an allowed time in consideration of an influence on real-time control of the vehicle and the execution of the spread prevention process to be within the allowed time ([Par. 0098], “when there is an abnormality in a device necessary for the lane keep event and it is not possible to cover a detection range of the abnormal device using other normal devices, the changing unit 112 changes the event scheduled to be executed following the event being executed to a deceleration event in which the vehicle stops within the predetermined time T. Thus, when an abnormality that affects the control result during travel is detected, according to the vehicle control device 100, the vehicle control method, and the vehicle control program, it is possible to promptly stop the vehicle M while the vehicle M is in a stable state” where this is interpreted as when the vehicle detects abnormality in one of a device and the abnormality can’t be recovered by an alternative normal device, the system immediately execute a spread prevention process to minimize the impact of the abnormality onto the operation of the vehicle. The system estimates an allowable time since the abnormality is detected to stop the vehicle while the car is still in stable state. This allows to avoid accident caused by the abnormality)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Matsuno, Araki and Teramoto to incorporate the teaching of Asakura. The modification would have been obvious because executing the spread prevention process within an allowed time, “it is possible to promptly stop the vehicle M while the vehicle M is in a stable state” (Asukura, [Par. 0098]).
	
Claim 15 describes limitations for a method that are similar to the limitation for the system of claim 9. Therefore, claim 15 is rejected under 35 USC § 103 for the same reason as described above.

Claim 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuno, Araki and Teramoto in view of Otsuka et al (Publication No. US 20150358351 A1; hereafter Otsuka).
Regarding to claim 7, the combination of Matsuno, Araki and Teramoto teach the system of claim 1.
The combination of Matsuno, Araki and Teramoto teach to detect and prevent a spread of the abnormality as described in claim 1 above, but do not explicitly disclose wherein the information acquisition unit collects the abnormality information relevant to an abnormality caused by a 56security attack that has occurred in the vehicle.

However, Otsuka further teaches wherein the information acquisition unit collects the abnormality information relevant to an abnormality caused by a 56security attack that has occurred in the vehicle. 
([Par. 0070], “a determination as to the presence or absence of the spoofing attack is performed based on these types of information. These types of information registered in the filter table 504 are determined at the time of design of the entire system, and are registered before the start of the system.”

[Par. 0073], “when ID abnormality is detected S102, since data having the data ID that has not been assumed is transmitted on the network bus, it is determined that there is a high possibility of the occurrence of an unauthorized attack, it is regarded that abnormality of the ID has occurred”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Matsuno, Araki and Teramoto to incorporate the teaching of Otsuka. The modification would have been obvious because by considering and preventing an abnormality that is caused by a security attack, it ensures to secure the safety of the vehicle. 

Claim 14 describes limitations for a method that are similar to the limitation for the system of claim 7. Therefore, claim 14 is rejected under 35 USC § 103 for the same reason as described in claim 7 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuno, Araki, Teramoto and Asakura in view of Omi et al. (Publication No. US 20140163796 A1; hereafter Omi).
Regarding to claim 10, the combination of Matsuno, Araki, Teramoto and Asakura teach the system of claim 9.
The combination of Matsuno, Otsuka, Teramoto and Asakura teach to extract and execute the spread prevention process for the extracted target within the allowed time in consideration of the influence on real-time control of the vehicle as described in claim 9 above, but does not explicitly disclose to extract the target which has a relatively-high influence degree on the driving mode of the vehicle among those identified by the determination unit.

However, Omi teaches to extract the target which has a relatively-high influence degree on the driving mode of the vehicle among those identified by the determination unit. ([Par. 0009], “when the internal combustion engine cannot be operated due to an abnormality in the sensor which has a high degree of influence on traveling of the hybrid vehicle, the travel mode is switched to the series mode, and further, the operation of the internal combustion engine is stopped, and the drive wheels are driven only by power generated by the electric motor, thereby allowing traveling of the hybrid vehicle and allowing safe retraction of the hybrid vehicle”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Matsuno, Araki, Teramoto and Asakura to incorporate the teaching of Omi. The modification would have been obvious because by executing the spread prevention process on an abnormal element that has a high degree of influence in a driving mode, it allows the system to restrict the impact of the abnormal element on the safety of the vehicle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                 
	

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668